Title: From Thomas Jefferson to James Brown, 26 July 1792
From: Jefferson, Thomas
To: Brown, James



Sir
Monticello July 26. 1792.

Taking for granted that the stores which I sent from Philadelphia the 1st. of the month by Capt. Chesroe, and Capt. Walsh must be arrived at Richmond, a waggon now comes for them. I had also desired another waggoner which went down yesterday, to apply for as much of them as he could bring, as he had engaged to others the principal part of his back load. In the event of the latter not taking any part of them, and there being more than the present waggon can bring, the Nos. which I would chuse to remain behind, as being least important, are 4. 5. 8. 15. 16. 18. or so many of them as cannot be brought. Whatever cannot now be brought I shall be obliged to you to send by any waggons coming to or through Charlottesville. I am with great esteem Sir Your most obedt. hble servt

Th: Jefferson

